            Case 2:18-cv-01413-JCM-PAL Document 5 Filed 09/28/18 Page 1 of 2



 1   DAYLE ELIESON
     United States Attorney
 2   District of Nevada

 3   LINDSY M. ROBERTS
     Assistant United States Attorney
 4   501 Las Vegas Boulevard, South, Suite 1100
     Las Vegas, Nevada 89101
 5   Telephone: 702-388-6336
     Email: lindsy.roberts@usdoj.gov
 6
     Attorneys for the United States
 7

 8

 9
10                                UNITED STATES DISTRICT COURT

11                                      DISTRICT OF NEVADA

12   DANIEL MITCHELL and EUSEBIO NAVA                 ) Case No: 2:18-cv-01413-JCM-PAL
     GAMA,                                            )
13                                                    )
                    Plaintiffs,                       )       FEDERAL DEFENDANTS’
14                                                    )      UNOPPOSED MOTION FOR
            v.                                        ) EXTENSION OF TIME TO RESPOND
15                                                    )             TO COMPLAINT
     MICHAEL POMPEO, UNITED STATES                    )
16   SECRETARY of STATE, et al.,                      )              (First Request)
                                                      )
17                  Defendants.                       )
                                                      )
18
19          Federal Defendants respectfully move for an extension of time of thirty (30) days until

20   October 31, 2018, to respond to Plaintiffs’ Complaint (ECF No. 1). Currently a response is due

21   October 1, 2018. Plaintiffs do not oppose this request.

22          This Motion is based on the following Memorandum of Points and Authorities.

23          Respectfully submitted this 28th day of September 2018.

24                                                        DAYLE ELIESON
                                                          United States Attorney
25

26                                                        /s/ Lindsy M. Roberts
                                                          LINDSY M. ROBERTS
27                                                        Assistant United States Attorney
28


                                                      1
            Case 2:18-cv-01413-JCM-PAL Document 5 Filed 09/28/18 Page 2 of 2



 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2          The parties in this action are currently engaged in discussions about the claims set forth

 3   in the Complaint and Plaintiff Eusebio Nava Gama’s immigration history. The parties believe

 4   that they may be able to resolve this matter without further litigation.

 5          Federal Defendants request, and Plaintiffs’ counsel does not oppose, a thirty day

 6   extension to allow the parties the opportunity to further evaluate the claims set forth and

 7   determine whether the matter can be resolved.

 8          This request is filed in good faith and not for the purposes of undue delay.

 9          If the parties are unable to resolve the matter, Federal Defendants will file a response to

10   the complaint by October 31, 2018, with the Court’s approval.

11          Respectfully submitted this 28th day of September 2018.
12                                                 DAYLE ELIESON
                                                   United States Attorney
13
                                                   /s/ Lindsy M. Roberts
14                                                 LINDSY M. ROBERTS
                                                   Assistant United States Attorney
15

16
                                                   IT IS SO ORDERED:
17

18
                                                   UNITED STATES DISTRICT JUDGE
19                                                 UNITED STATES MAGISTRATE JUDGE
20                                                 DATED:       October 3, 2018

21

22

23                                        PROOF OF SERVICE
24           I, Lindsy M. Roberts, certify that the UNITED STATES’ UNOPPOSED MOTION
     FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT was served on this date
25   via the Court’s Electronic Case Filing system, unless specified otherwise below.
26          Dated this 28th day of September 2018.
27                                                         /s/ Lindsy M. Roberts
                                                           LINDSY M. ROBERTS
28                                                         Assistant United States Attorney


                                                       2
